Title: 20th.
From: Adams, John Quincy
To: 


       
     A List of the Class that graduated yesterday. 
     
      
      John Andrews
      Divinity.
     
     
      
      Samuel Andrews
      Law
     
     
      x
      John Bartlett  died in 1786.
      
     
     
      
      Timothy Bigelow
      Law
     
     
      
      Joseph Blake
      Do.
     
     
      
      Samuel Borland
      
     
     
      
      Nathaniel Bowman
      Physic.
     
     
      
      Alden Bradford
      Divinity
     
     
      
      Christopher Grant Champlin
      
     
     
      
      Daniel Colt
      
     
     
      
      Amos Crosby +
      
     
     
      
      William Cutler
      Physic.
     
     
      
      John Derby
      Commerce
     
     
      
      William Dodge
      Sea
     
     
      
      Josiah Dwight
      
     
     
      
      Robert Fowle
      Divinity.
     
     
      
      Elias Elisha Gardener
      
     
     
      
      Samuel Pickering Gardener
      Commerce
     
     
     
      
      John Gibaut
      Sailor
     
     
      
      Robert Gray Settled at Dover
      Divinity.
     
     
      
      James Gray
      
     
     
      
      William Harris
      Divinity.
     
     
      
      Ebenezer Hill
      
     
     
      
      Nathaniel Howe
      
     
     
      
      Dudley Hubbard
      Law
     
     
      
      Jonathan Leonard
      
     
     
      
      Henry Lincoln
      Divinity
     
     
      
      Joseph Loring
      Physic
     
     
      
      John Lowell
      Law
     
     
      
      Porter Lummus
      
     
     
      
      Jacob Norton + Settled at Weymouth
      Divinity.
     
     
      
      Isaac Parker
      Law
     
     
      
      David Pearce
      Commerce.
     
     
      
      Thaddeus Pomeroy
      
     
     
      
      Jonathan Edwards Porter
      
     
     
      
      Isaac Rand
      
     
     
      
      John Simpkins
      Divinity
     
     
      x
      James Sullivan + died in 1787.
      
     
     
      
      John Taylor
      Law
     
     
      
      Joseph Thomas
      
     
     
      
      Thomas Thompson
      Law
     
     
      
      John Eugene Tyler
      
     
     
      x
      John Warland died in 1788
      
     
     
      
      Joseph Warren
      
     
     
      
      Tapley Wyeth +
      Physic
     
    
   I set out from Cambridge between eight and nine. Stop’d and dined at General Warren’s in Milton; and got home at about 4 o’clock. Mr. Shaw and my brother Tom, arrived soon after me.
      